78 F.3d 578
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Reginald L. FRAZIER, Appellant.
No. 95-2879.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 28, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   James C. Fox, Chief District Judge.  (MISC-490-3-5-F)
Reginald L. Frazier, Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Reginald Frazier appeals the district court's denial of his application for reinstatement to practice law in the Eastern District of North Carolina.   In addition, he petitions this court for a writ of mandamus or prohibition directing the district court to grant his application.


2
Frazier was disbarred in North Carolina in 1989, and his petition for reinstatement was denied in 1995.   Since Frazier is not a licensed attorney, we find no error in the district court's ruling and deny the petition for writ of mandamus or prohibition.   Frazier's application to proceed in forma pauperis is denied and this matter is dismissed.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.